Motion by Emanuel Rosenberg, a disbarred attorney for reinstatement as an attorney and counselor at law. By order of this court, dated February 25, 1981, the matter was referred to the Committee on Character and Fitness for investigation, hearing and report. The report of the committee has been received and it is of the opinion that movant possesses the requisite character and fitness for an attorney and counselor at law. This court adopts the committee’s recommendation; motion granted on condition that movant enroll in a “Bar Review Course” and submit proof by affidavit to this court that he has personally attended said course and has completed same. Pending proof of compliance with the above condition, the reinstatement application will continue to be held in abeyance. Mollen, P. J., Damiani, Titone, Lazer and Thompson, JJ., concur.